United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
FORT LYONS MEDICAL CENTER,
Fort Lyons, KY, Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 12-253
Issued: June 25, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

On November 23, 2011 appellant, through her attorney, filed a timely appeal from an
August 26, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her schedule award claim. The Board docketed the appeal as No. 12-253.
The Board finds that the case is not in posture for decision as OWCP has not established
that it properly selected the impartial medical examiner. This case has previously been before
the Board. In a decision dated May 19, 2010, the Board reversed an August 7, 2008 decision
terminating appellant’s medical benefits after finding that a conflict existed regarding whether
she had any further residuals of her accepted herniated disc at L4-5.1 It also set aside August 13,
2008 and March 3, 2009 decisions denying her schedule award claim. The Board determined
that a conflict existed between Dr. David Weiss, an osteopath, and OWCP’s medical adviser on
the issue of whether appellant had a permanent impairment of the lower extremities. It remanded
the case for OWCP to refer her for an impartial medical examination to resolve the conflict
regarding whether she had a lower extremity impairment, pursuant to 5 U.S.C. § 8123(a).
1

Docket No. 09-1670 (issued May 19, 2010). OWCP accepted that appellant, then a 50-year-old nursing
assistant, sustained a herniated disc at L4-5 on May 2, 2002 in the performance of duty. Appellant returned to
limited-duty employment on March 15, 2007.

On June 7, 2010 OWCP referred appellant to Dr. Michael Wujciak, a Board-certified
orthopedic surgeon, for an impartial medical examination. The record contains a referral form
dated June 2, 2010 and an MEO23 form dated June 7, 2010 indicating that OWCP scheduled the
referee examination with Dr. Wujciak for June 30, 2010. Based on Dr. Wujciak’s opinion, by
decisions dated February 9 and August 26, 2011, OWCP denied appellant’s claim for a schedule
award.
On appeal appellant’s attorney contends that Dr. Wujciak was not properly selected as the
impartial medical examiner as there is no screen shot documenting his selection. A physician
selected by OWCP to serve as an impartial medical specialist should be one wholly free to make
a completely independent evaluation and judgment. In order to achieve this, OWCP has
developed specific procedures for the selection of impartial medical specialists designed to
provide adequate safeguards against any possible appearance that the selected physician’s
opinion was biased or prejudiced. The procedures contemplate that impartial medical specialists
will be selected on a strict rotating basis in order to negate any appearance that preferential
treatment exists between a particular physician and OWCP.2
OWCP has an obligation to verify that it selected Dr. Wujciak in a fair and unbiased
manner. It maintains records for this very purpose.3 The current record contains a June 2, 2010
REM referral form and a June 7, 2010 MEO23 report which states that OWCP scheduled
appellant’s referee appointment with Dr. Wujciak. However, the record does not include any
screen shots substantiating the referee selection process. The Board cannot ascertain whether
OWCP properly selected Dr. Wujciak as the impartial medical examiner.
The Board finds that OWCP has not adequately explained how the rotational system
selected Dr. Wujciak. The Board has placed great importance on the appearance as well as the
fact of impartiality, and only if the selection procedures which were designed to achieve this
result are scrupulously followed may the selected physician carry the special weight accorded to
an impartial specialist. OWCP has not met its affirmative obligation to establish that it properly
followed its selection procedures.
The Board will remand the case to OWCP for selection of another impartial medical
specialist. After such further development as necessary, it shall issue an appropriate decision.

2

See M.B., Docket No. 11-1003 (issued January 12, 2012); Raymond J. Brown, 52 ECAB 192 (2001).

3

M.A., Docket No. 07-1344 (issued February 19, 2008).

2

IT IS HEREBY ORDERED THAT the decision dated August 26, 2011 is set aside and
the case is remanded for further proceedings consistent with this order of the Board.
Issued: June 25, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

3

